Citation Nr: 0115501	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  94-40 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia, secondary to exposure to herbicides in service. 

2.  Entitlement to service connection for multiple Sclerosis 
(MS), secondary to exposure to herbicides in service. 

3.  Entitlement to service connection for arthritis of the 
lumbosacral spine, secondary to exposure to herbicides in 
service. 

4.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to herbicides in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1966.

This matter arises from an April 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which denied the benefits 
sought on appeal.  The case was referred to the Board of 
Veterans' Appeals (Board), and remanded by the Board in 1998 
for further development.  The case has been returned to the 
Board for appellate review.

The Board notes that the service representative's informal 
hearing presentation of January 18, 2001, includes 
entitlement to service connection for a liver disorder as an 
issue on appeal.  However, that claim was denied by the Board 
in December 1998, and has not been reopened.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for MS 
and trigeminal neuralgia are the subject of the Remand 
decision below:


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  It is less likely than not that trigeminal neuralgia is 
etiologically related to herbicide exposure in service.

3.  It is less likely than not that any MS affecting the 
veteran is etiologically related to herbicide exposure in 
service.

4.  It is less likely than not that arthritis of the 
lumbosacral spine is etiologically related to herbicide 
exposure in service.

5.  It is less likely than not that chronic peripheral 
neuropathy is etiologically related to herbicide exposure in 
service.


CONCLUSIONS OF LAW

1.  Trigeminal neuralgia was not incurred during military 
service as a result of herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000). 
 
2.  MS was not incurred during military service  as a result 
of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991 & Supp. 2000), Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000). 

3.  Arthritis of the lumbosacral spine was not incurred 
during military service as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

4.  Peripheral neuropathy was not incurred during military 
service as a result of herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim on multiple 
occasions, he has been afforded VA examinations, his records 
have been obtained, and his claim was remanded for additional 
development, to included a medical opinion.  Therefore, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act, supra, have been complied with such that a 
decision may be rendered on the merits. 

I.  Factual Background

The veteran served during Vietnam and alleges that he was 
exposed to herbicides in service.  His military occupational 
specialty was that of a general warehouseman, and, according 
to service personnel records, it did not change throughout 
his tour of duty.  

Service medical records show that the veteran complained of 
severe headaches over his left eye in 1965 and 1966.  He was 
diagnosed as having amblyopia in the left eye with tension 
headaches.  The last report of headache was in August 1966.  
His separation examination report in September 1967 was 
negative for any complaints or clinical abnormalities.  The 
only problem the veteran checked on his report of medical 
history was eye trouble.  The evaluating physician reported 
"no significant abnormalities" on the summary of defects 
and diagnoses.  

In January of 1982, the veteran requested an Agent Orange 
protocol evaluation.  The medical evaluator reported that the 
severity of the veteran's exposure was "probably none," 
since he was a member of headquarters personnel and was far 
removed from the site of chemical exposure.  The veteran 
reported that he served as a military policeman.  The VA 
physician assessed the veteran to be in general good health 
with no abnormalities noted.  The physician did note the 
veteran's previous diagnosis of tic douloureux.

In April 1982, Dr. Codario, a private physician, submitted a 
statement that the veteran had psychiatric problems, 
photophobia, numbness in his hands and fatigability, all 
since returning from Vietnam.  Dr. Codario found that the 
veteran had impaired sensation to vibrations in his hands and 
feet, as well as abnormal laboratory results indicating liver 
problems.  He stated that the veteran's "total picture [was] 
most consistent with herbicide exposure."

In conjunction with a claim for non-service connected 
pension, the veteran was afforded a VA examination in June 
1982.  The examiner noted the veteran's history of trigeminal 
neuralgia, which was controlled by medication, and a history 
of seizure disorder, possibly related to drug withdrawal.  
The presence of cervical spondylosis was questioned, but the 
veteran was found to be generally in good health otherwise.

Private medical records also show that the veteran began 
treatment in a neurology clinic in 1980 for right-sided 
facial pain.  He reported a history of pain since about 1975.  
He was noted to have had many bouts of tic douloureux, which 
caused great pain.  A previous CT (computerized axial 
tomography) scan of the brain in October 1981 had been 
negative, as had an X-ray series of the skull.  The veteran 
was admitted to the hospital in July 1984 for medication and 
fluid replacement due to the severity of his trigeminal 
neuralgia.  His medical history indicated bursts of right 
cheek pain, forehead and down into the lower jaw.  Another CT 
scan of the veteran's brain was performed during 
hospitalization in July 1984.  The radiologist found a small 
lucency in the midbrain, possibly representing a lacunar 
infarct.  He noted that the veteran had a slightly increased 
degree of atrophy for a patient of his age, but it was 
unchanged from previous X-ray.  Left vertebral and right 
carotid arteriograms were normal with no vascular lesions 
seen.  In August 1984, a trigeminal rhizotomy was performed 
to alleviate the veteran's pain.  The right trigeminal nerve 
was resected through a craniotomy.  Postoperatively the 
veteran was free from radicular pain with minimal decrease in 
sensation in V-2 on the right as compared to the left.  He 
had an uneventful postoperative convalescence.  

Private medical records show that the veteran was evaluated 
by an orthopedic physician in June 1986 for "a few year 
history of low back pain."  The physician found no evidence 
of neurological deficit, and the veteran had full range of 
motion of his lumbar spine.  The physician also reviewed an 
X-ray of the lumbosacral spine which showed narrowing of the 
L4-5 disc space with minimal spurs at L3-4.  The diagnosis 
was reported as degenerative arthritis of the lumbosacral 
spine with degenerative disc disease.  The veteran was seen 
again in March 1987, and his examination was "basically 
unchanged."  His CT scan showed mild to moderate 
degenerative change, but he continued to have good range of 
motion. 

In February 1989, the veteran's physician, Dr. Codario, 
submitted a statement indicating that he had been treating 
the veteran for seven years.  He reported that the veteran 
suffered from post-traumatic stress disorder, peripheral 
neuropathy, tic douloureux, and sinusitis.  

VA outpatient X-rays of the lumbar spine in June 1989 showed 
minimal spondylitic changes at L3-4, with marginal anterior 
osteophytes present.  An August 1989 VA examination report of 
the lumbosacral spine found limitation of forward flexion to 
55 degrees with a diagnosis of lumbosacral strain.

Private medical records show that the veteran had an MRI of 
the brain in February 1990, and a neurological consultation 
in addition to general medical evaluation.  The MRI indicated 
that in the right occipital region there was an extensive 
area of increased signal intensity throughout the white 
matter which was associated with mild enlargement of the 
adjacent occipital horn of the right lateral ventricle.  The 
radiologist reported that without a more detailed history of 
the veteran's previous neurosurgical event and previous 
neurologic changes, it was difficult to be definite about a 
diagnosis.  The radiologist suggested a review of the 
veteran's records and further laboratory and clinical 
evaluation be made to help determine whether the changes were 
from a vascular etiology, or post-traumatic and post-surgical 
etiology, or from MS.  

The veteran was subsequently referred to Dr. Frederic, a 
private neurologist.  In March 1990, Dr. Frederic reported 
that based upon his review of the MRI scans of February 1990, 
and the veteran's long history of different neurological 
symptoms appearing at separate times, he believed that a 
diagnosis of MS was likely.  He further stated that he was 
asked by the veteran as to whether Agent Orange might produce 
MS or trigeminal neuralgia.  He replied that he did not have 
enough experience with disabilities due to herbicides to 
answer that question.  He did note that from reading Merrit's 
textbook, it appeared that herbicide exposure more often 
caused a peripheral polyneuropathy or an acute encephalopathy 
rather than the disability picture presented by the veteran.   

In June 1990, Dr. Antonelli, the veteran's treating 
physician, noted the veteran's history of neurological 
symptoms as far back as 20 years ago.  The first neurological 
symptom was facial pain on the right, subsequently diagnosed 
as tic douloureux, and treated surgically in 1984.  He also 
reported that the veteran had a history of stuttering and 
slurring for 10 years, and that he had recently noted some 
difficulty with coordination.  Dr. Antonelli noted the 
veteran's MRI of February 1990 and found that the 
periventricular white matter lesions were consistent with MS.  
He also stated as follows:  

A consultation was obtained with Dr. 
Myron Frederic at Presbyterian Medical 
Center, whose impressions were multiple 
sclerosis and it was his feeling that the 
facial pains that he was having while in 
the service and trigeminal neuralgia was 
[sic] probably multiple sclerosis.  Also 
he claims that exposure to herbicides in 
service might have cause [sic] 
neurological symptomatology in the form 
of peripheral polyneuropathy or acute 
encephalopathy.  

It appears that the above quote was based on a history given 
by the veteran as to his consultation with Dr. Frederic as 
opposed to Dr. Antonelli's personal, written or telephone 
conversation with this physician.  Importantly, the report 
from Dr. Frederic did not mention Agent Orange or herbicides 
in relationship to MS.  Dr. Frederic continued to treat the 
veteran until February 1992.  None of the records reflect any 
indication of a relationship between the diagnosed MS and 
herbicide exposure.

The veteran was afforded a VA neurological examination in 
February 1991.  The examiner noted the veteran's history of 
numbness in the right side of his face since surgery.  His 
neurological evaluation reflected no findings suspicious of 
MS.  He reported a diagnosis of status post surgery for 
trigeminal neuralgia, resulting in dysfunction of the entire 
right 5th cranial nerve (auditory nerve).  He noted that his 
review of the findings from the CT scans and MRI scans 
reflected contradictions among the neuroradiologists.  Some 
thought the veteran had MS, others thought that the 
demyelinating process seen, particularly in the right 
occipital region, could be due to the 1984 brain surgery.  He 
agreed with the finding that the demyelination was due to 
surgery, and he offered his opinion that there was no 
evidence of MS at all.  He further stated that the veteran 
had a history of illicit drug use, which could be responsible 
for the demyelination.

In May 1995, Dr. Codario, another treating physician, 
submitted a statement that he had been seeing the veteran for 
the past 9 years, and that he suffered from worsening MS, 
peripheral neuropathy, and post-traumatic stress disorder.  

Private medical records also show that in May 1998 the 
veteran presented to an emergency room with complaints of 
increased pain and right arm numbness.  There was no 
diagnosis reported because of his "non-specific" problem.  
However, he was recommended for an EMG and an MRI to evaluate 
whether he had a radial nerve palsy or exacerbation of MS.  

The veteran was afforded further VA examination in June 2000, 
to determine whether diagnosed peripheral neuropathy was 
related to herbicide exposure.  The examiner noted that 
herbicide exposure can cause acute and subacute neuropathy, 
but there is no evidence to date to show that it caused 
chronic neuropathy.  He also found that there was no 
literature to support a finding that MS or trigeminal 
neuralgia was attributable to herbicide exposure.  In August 
2000, the examiner addended his report to indicate that he 
had reviewed all of the medical records and Dr. Codario's 
opinion, and he re-emphasized his opinion that there was no 
medical literature to support a finding that trigeminal 
neuralgia, MS, or chronic peripheral neuropathy were related 
to, or secondary to, herbicide exposure.  This report was 
amended further in September 2000 after the VA neurologist 
examined the veteran and again reviewed his file.  The 
examiner noted the veteran's complaints of weakness and pain 
radiating down all four extremities, particularly the right 
upper extremity.  He also had blindness in the right eye from 
the trigeminal nerve surgery.  The physical examination 
revealed clear evidence of peripheral neuropathy.  However, 
there was no evidence that it was attributable to herbicide 
exposure.  He again restated his opinion that, likewise, the 
veteran's MS and trigeminal neuralgia were not attributable 
to herbicide exposure.  

II.  Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed to an herbicide agent, unless 
affirmative evidence establishes that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  Thus currently, service connection 
may be presumed for residuals of exposure to herbicides by 
showing two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam War era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(6) (2000).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  

The specific diseases are as follows: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (which means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
after date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

Prior to its rescission effective April 5, 1999, and prior to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in McCartt v. West, 12 Vet. App. 164 
(1999), VA Adjudication Procedure Manual M21-1, Part VI, par. 
7.20b, provided that service in Vietnam gave rise to a 
rebuttable presumption of exposure to herbicides.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Since the claim in this case was filed prior to the 
rescission, and is still pending, the veteran is entitled to 
the benefit of the presumption of exposure.  However, no 
decision will be made as to whether the presumption has been 
rebutted as the question of whether the veteran was exposed 
to herbicides in service is not necessary for an adjudication 
of the claims before the Board.

As noted above, the statutory presumption applicable to 
diseases associated with exposure to certain herbicide agents 
during service includes acute and subacute peripheral 
neuropathy, but there is no provision relating to neuralgia, 
MS, arthritis, or chronic peripheral neuropathy.  38 C.F.R. 
§3.309(e).  Thus, since none of the veteran's claimed 
disabilities is a listed disease under the regulations, the 
veteran cannot prevail under the provisions of 38 C.F.R. § 
3.309(e) to establish presumptive service connection for any 
of his claimed disabilities on the basis of exposure to 
herbicides.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is, service connection for any of the claimed 
disabilities may also be established on a direct incurrence 
basis (under the provisions of 38 C.F.R. 
§ 3.303(d)) if the evidence shows that any of the veteran's 
claimed disabilities were etiologically related to exposure 
to Agent Orange in service or otherwise to service, even 
though the disability is not among those enumerated at 38 
C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, after reviewing the record in its entirety, 
particularly the extensive medical evidence, and the 
veteran's statements, the Board finds, for the following 
reasons, that the preponderance of the evidence is against 
entitlement to service connection for trigeminal neuralgia, 
MS, arthritis of the lumbosacral spine, and peripheral 
neuropathy, as secondary to herbicide exposure.
A.  Trigeminal Neuralgia, MS, Peripheral Neuropathy

The veteran asserts that his diagnosed trigeminal neuralgia 
was caused by herbicide exposure.  He further asserts that 
diagnosed MS and peripheral neuropathy were both caused by 
herbicide exposure.  There is no evidence in any of Dr. 
Frederic's reports to establish a link between the veteran's 
trigeminal neuralgia, MS, or peripheral neuropathy and any 
exposure to herbicides.  The only medical evidence relating 
any of the veteran's claimed disabilities to herbicide 
exposure is an April 1982 statement from Dr. Codario, who 
reported that the veteran had symptoms related to herbicide 
exposure.  The Board notes that in February 2000, the RO 
requested that Dr. Codario explain his opinion and offer 
specific information as to what disabilities were caused by 
herbicide exposure, but he failed to respond.  The veteran 
was advised of the RO's attempts to reach Dr. Codario and 
requested that he obtain the information.  There was no 
response.  With respect to Dr. Antonelli, it is noted that 
his comments were merely a recitation of history given by the 
veteran as to his consultation with another physician, Dr. 
Frederic.  All medical records requested from Dr. Frederic 
were received in December 1999, and there is no evidence from 
his reports as to any nexus between the veteran's 
disabilities and herbicide exposure.  Indeed, he reported in 
March 1990, that he did not have the expertise to evaluate 
disabilities due to herbicide exposure.  Moreover, he did 
state that a medical textbook indicated that such exposure 
did not usually cause the type of peripheral neuropathy 
manifest in the veteran.  

In contrast, in February 1991, a VA examining neurologist 
found specifically that the veteran's trigeminal neuralgia, 
MS, and peripheral neuropathy were not attributable to 
herbicide exposure.  In fact, he questioned the diagnosis of 
MS.  Moreover, VA neurological examination reports of June, 
August, and September 2000 reported conclusions that the 
veteran's claimed disabilities were not related to herbicide 
exposure.  The VA examiner noted that the available medical 
literature indicated a relationship between acute and 
subacute peripheral neuropathy, which stops within a couple 
of months after exposure to the herbicide has terminated.  
However, there was no medical evidence of any relationship 
between chronic peripheral neuropathy and herbicides, nor was 
there any evidence of a nexus between herbicide exposure and 
trigeminal neuralgia or MS.  He stated unequivocally that the 
veteran's trigeminal neuralgia, MS, and peripheral neuropathy 
were not attributable to herbicide exposure.

In weighing the medical evidence of record, in conjunction 
with the veteran's statements, the Board finds that the one 
medical statement from Dr. Codario linking the veteran's 
disabilities to herbicide exposure is less probative than the 
remaining medical records, both VA and private, which provide 
no indication of a link between herbicide exposure and 
trigeminal neuralgia, MS, or peripheral neuropathy.  While 
Dr. Codario rendered his opinion in 1982, subsequent 
statements from him in February 1989, and May 1995, which 
reference his history of treating the veteran, offer no 
opinion or mention of herbicides as a causative agent in the 
veteran's diagnosed disabilities.  Accordingly, the Board 
concludes that neither the veteran's trigeminal neuralgia, MS 
nor peripheral neuropathy was caused by exposure to 
herbicides during service.  Thus, entitlement to service 
connection for the aforementioned disabilities must be 
denied.

B.  Arthritis of the Lumbosacral Spine

The veteran claims that his lumbar spine arthritis was 
likewise caused by exposure to herbicides.  However, there is 
absolutely no medical evidence of record to support this 
assertion.  While the veteran was shown to have degenerative 
joint disease involving the lumbar spine as early as 1989, 
there is no competent medical evidence to indicate a 
relationship to exposure to herbicides in service.  Despite 
being asked to supply such information, the veteran failed to 
do so.  While the last VA examination of the veteran's spine 
occurred in 1989, subsequent VA and private medical records 
show no evidence of complaints or clinical findings related 
to the veteran's lumbar spine.  In addition, there has never 
been medical evidence linking degenerative arthritis of the 
lumbar spine to herbicide exposure.  The only evidence of 
such link is the veteran's statement.  However, while the 
veteran may report symptoms he perceives to be manifestations 
of disability, the question of whether a current disability 
is related to herbicide exposure is one which requires 
medical expertise.  The veteran is a layperson and not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Further, with regard to further development of this claim 
pursuant to the pertinent provisions of the VCCA, supra, the 
Board finds that the VA has met its statutory burden.  While 
the duty to assist mandate of § 5103A(a)(1), requires the VA 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate her/his claim, a medical 
examination or medical opinion is required only in the 
following instances:

§ 5103A (d) (1) In the case of a claim 
for disability compensation, the 
assistance provided by the Secretary 
under subsection (a) shall include 
providing a medical examination or 
obtaining a medical opinion when such an 
examination or opinion is necessary to 
make a decision on the claim. 

(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)

(A) contains competent evidence that 
the claimant has a current 
disability, or persistent or 
recurrent symptoms of disability; 
and 

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, 
or air service; but 

(C) does not contain sufficient 
medical evidence for the Secretary 
to make a decision on the claim. 

In the instant case, despite the veteran's assertion that his 
lumbar spine arthritis was caused by herbicide exposure, 
there is no such medical evidence of record.  That is, while 
the veteran's statement was considered by the Board, the 
Board also considered the RO's efforts to obtain evidence 
linking the two from the veteran.  He was notified and 
advised of the evidence needed to substantiate his claim, and 
he failed to respond.  Thus, there is simply no basis for 
seeking further medical evaluation or opinion under the VCAA, 
supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
arthritis of the lumbosacral spine as a result of exposure to 
herbicides.

C.  Summary

In reaching the foregoing conclusions that entitlement to 
service connection is not warranted for trigeminal neuralgia, 
MS, peripheral neuropathy, or arthritis of the lumbosacral 
spine, the Board considered the doctrine of affording the 
veteran the benefit of the doubt where the evidence is in 
equipoise.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for trigeminal neuralgia, 
MS, peripheral neuropathy, and arthritis of the lumbosacral 
spine as due to herbicide exposure in service is denied.

REMAND

Medical evidence submitted by the veteran may be suggesting a 
relationship between MS and service and between neuralgia and 
service.  As the Board is required to consider all theories 
of entitlement reasonably raised by the veteran, this matter 
must be addressed by the RO in connection with the current 
claim.  Accordingly, these matters are Remanded as follows:

The RO should take appropriate 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal with regard to the issues of 
whether new and material evidence has 
been submitted to reopen the claims of 
service connection for trigeminal 
neuralgia and MS.  In connection 
therewith, the requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) should be complied with.  If the 
decision is unfavorable to the veteran, a 
Supplemental Statement of the Case should 
be issued, and the appellant and 
representative, if any, should be 
notified of the need to file a 
substantive appeal if the Board is to 
address this matter.

 The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

